         Case 3:19-cv-01590-JR       Document 62      Filed 07/20/20    Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 KAMBIZ and HOMA MORADI, husband                   Case No. 3:19-cv-1590-JR
 and wife,
                                                   ORDER
               Plaintiffs,

        v.

 RECONTRUST COMPANY, NA; BANK
 OF AMERICA, NA; and THE BANK OF
 NEW YORK MELLON FKA THE BANK
 OF NEW YORK, AS TRUSTEE FOR THE
 CERTIFICATEHOLDERS OF CWMBS,
 INC., CHL MORTGAGE PASS-
 THROUGH CERTIFICATES, SERIES
 2007-15; and JOHN DOES 1-20,

               Defendants.


Michael H. Simon, District Judge.

       United States Magistrate Judge Jolie A. Russo issued a second Findings and

Recommendations in this case on June 30, 2020. ECF 59. Judge Russo had previously

recommended that the Court dismiss Kambiz and Homa Moradi’s (collectively, “Plaintiffs”)



PAGE 1 – ORDER
          Case 3:19-cv-01590-JR         Document 62       Filed 07/20/20     Page 2 of 3




original complaint with leave to file an amended complaint to cure the identified deficiencies.

ECF 28. Plaintiffs filed an amended complaint in April 2020. ECF 43. ReconTrust Company,

NA, Bank of America, NA, Bank of New York Mellon, and John Does (collectively,

“Defendants”) moved to dismiss Plaintiffs’ amended complaint. ECF 49. In Judge Russo’s

second Findings and Recommendations, she recommended dismissing with prejudice for failure

to state a claim Plaintiffs’ amended complaint. ECF 59. No party filed objections. The Court has

reviewed Plaintiffs’ amended complaint and Judge Russo’s Findings and Recommendations.

       Under the Federal Magistrates Act (“Act”), the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files an objection to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       If no party objects, the Act does not prescribe any standard of review. See Thomas v.

Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],

intended to require a district judge to review a magistrate’s report to which no objections are

filed.”); United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding

that the court must review de novo magistrate judge’s findings and recommendations if objection

is made, “but not otherwise”).

       Although review is not required in the absence of objections, the Act “does not preclude

further review by the district judge[] sua sponte . . . under a de novo or any other standard.”

Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ. P. 72(b)

recommend that “[w]hen no timely objection is filed,” the court review the magistrate judge’s

findings and recommendations for “clear error on the face of the record.”



PAGE 2 – ORDER
         Case 3:19-cv-01590-JR        Document 62       Filed 07/20/20     Page 3 of 3




       No party having made objections, this Court follows the recommendation of the Advisory

Committee and reviews those matters for clear error on the face of the record. No such error is

apparent. Accordingly, the Court ADOPTS Judge Russo’s Findings and Recommendations. ECF

59. Defendants’ Motion to Dismiss (ECF 49) is GRANTED. Plaintiffs’ amended complaint

(ECF 43) is DISMISSED with prejudice.

       IT IS SO ORDERED.

       DATED this 20th day of July, 2020.


                                                    /s/ Michael H. Simon
                                                    Michael H. Simon
                                                    United States District Judge




PAGE 3 – ORDER
